Title: To Thomas Jefferson from Samuel Allyne Otis, 23 April 1806
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington April 23d 1806
                        
                        Have the goodness to cause the Book containing
                            proceedings of the Senate in their risen capacity, in order that the
                            record may be brot up. 
                  I have the honor to be your most humble Sert
                        
                            Sam A Otis
                            
                        
                    